Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
14, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 14, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00538-CV
____________
 
IN RE THOMAS P. HAYES, IV, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July 3, 2007, relator Thomas P. Hayes, IV filed a
petition for writ of mandamus.  See Tex.
Gov't Code Ann. ' 22.221.  Relator asks this Court to compel The Honorable
Laurine Blake, Presiding Judge of the case styled Commission for Lawyer
Discipline v. Thomas Hayes, IV, Cause 2006-15324 pending in the 281st
District Court, Harris County, Texas, to consider and rule on his Plea to the
Jurisdiction.  In such Plea, relator contends that the trial court does not
have subject matter jurisdiction over certain discrete claims, added to the
pending case, that had not first passed through required preliminary
administrative procedures. 
We find
that relator is not entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus .




 
PER
CURIAM
Memorandum Opinion filed August 14, 2007.
Panel consists of Justices Yates, Edelman, and
Seymore.